Citation Nr: 0218454	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-07 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling, from an original grant of service connection.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
right hand shrapnel injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for PTSD and assigned a 30 percent rating 
therefor, as of June 22, 1998, the date of receipt of the 
veteran's claim.  In September 2001, the RO increased this 
rating to 50 percent, effective as of June 22, 1998.  The 
veteran indicated his continued disagreement with the 
assignment of that disability rating.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for right hand shrapnel injury residuals is the 
subject of the REMAND section of this decision, set forth 
below.


FINDING OF FACT

Since June 22, 1998, PTSD has been manifested primarily by 
complaints of sleep disturbance, intrusive thoughts, 
flashbacks, and nightmares, and by diagnoses that this 
disorder is productive of moderate social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for 
PTSD, at any time since June 22, 1998, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for an increased rating, by a 
statement and supplemental statement of the case.  In 
particular, the statement and supplemental statement of 
the case issued in the course of the veteran's appeal 
advised him as to what evidence was necessary to establish 
entitlement to the benefits he sought and what information 
was needed from him by VA.  These statements advised him 
as to what evidence was needed to establish entitlement to 
higher evaluations for his PTSD.  VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  In December 1998, the RO 
notified him to advise VA as to recent treatment, the 
types of evidence that would be most beneficial to his 
case, and the means by which to contact the RO.  In 
particular, it is noted that records of all treatment 
cited by the veteran have been sought by VA, and that he 
has been accorded several VA examinations.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Higher Rating for PTSD

Service connection for PTSD was granted by the RO in 
January 1999, at which time a 30 percent rating was 
granted, with an effective date of June 22, 1998.  In 
September 2001, the RO increased this rating to 50 
percent, again effective as of June 22, 1998.  The Board 
notes that the provisions of Fenderson v. West, 12 Vet. 
App. 119 (1999), whereby "staged" ratings can be awarded 
for increased compensation claims resulting from an 
original grant of service connection, are for application 
in this instance.  It is also noted that, on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The 
ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from 
such injuries in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule). 

Under the criteria by which the severity of PTSD is 
assessed, the current 50 percent rating contemplates 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, or forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating contemplates 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessive rituals that interfere with 
routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal hygiene and appearance; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation as to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

The report of a January 1999 VA examination shows that the 
veteran cited frequent intrusive thoughts and 
recollections about his combat experiences, and a tendency 
to isolate himself socially.  He noted sleep disturbance 
and feelings of alienation.  On examination, his thought 
processes and thought content appeared to be within normal 
limits.  He denied current delusions and hallucinations.  
He admitted to occasional suicidal thoughts and ideations 
with no current plan or intent, and denied homicidal 
thoughts.  He appeared able to maintain minimal personal 
hygiene.  He was fully oriented.  Long-term memory was 
intact, although short-term memory, concentration, and 
judgment were mildly impaired.  The veteran's mood was 
described as moderately depressed, and the report 
indicates diagnosis to include PTSD, chronic, moderate; 
social isolation; moderate social and occupational 
impairment due to PTSD; and a Global Assessment of 
Functioning (GAF) score of 51.  

Outpatient treatment records dated between March 1999 and 
October 1999 from the Community Services Program, 
Huntsville, Alabama, show complaints by the veteran of 
sleep impairment, anxiety, and depression.  Records dated 
in April 1999 and August 1999 both indicate diagnoses of 
mild to moderate PTSD with sleep disruption, and a GAF 
score of 65.

The report of a VA examination dated in July 2001 notes 
that the veteran indicated that he was hypervigilant and 
had an exaggerated startle response.  He indicated that he 
experienced nightmares, sleep disturbance, flashbacks, and 
intrusive thoughts.  He also indicated that he was nervous 
most of the time, and often cried.  On examination, his 
speech was monotone, and he had a non-pressured mood.  His 
affect was moderately constricted.  There were no flights 
of ideas or loose associations, his thought content was 
negative for suicidal or homicidal ideation, and there 
were no obsessions or compulsions voiced.  Insight and 
judgment were adequate, and highly cognitive functions 
were intact.  The report notes diagnoses to include 
moderate social and occupational impairment due to PTSD, 
and a GAF score of 50.

The medical evidence does not indicate that at any time 
since June 22, 1998, has the veteran's PTSD been of such 
severity as to warrant the assignment of a rating higher 
than 50 percent, in that it does not demonstrate that PTSD 
is, or has been, productive of occupational and social 
impairment exemplified by deficiencies in most areas.  
While the January 1999 VA examination report shows that he 
had occasional suicidal thoughts, he had no suicidal plan 
or intent.  Neither the 1999 treatment reports, nor the 
July 2001 VA examination report, show that there was any 
suicidal ideation; to the contrary, the latter record 
specifically notes that his thought content was negative 
for such thoughts.  There is no evidence of spatial 
disorientation; neglect of personal hygiene; obsessional 
rituals; or speech that was intermittently illogical, 
obscure, or irrelevant.  While he was noted to be 
depressed, the medical evidence does not show that his 
depression could be characterized as near-continuous in 
nature such that he was unable to function independently, 
appropriately, and effectively.

It is also noted that the medical evidence indicates that 
the veteran was accorded a GAF score of 51 in January 
1999, which is deemed to represent moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  Diagnostic and Statistic Manual of Mental 
Disorders, Fourth Edition (DSM-IV) of the American 
Psychiatric Association.  Treatment records dated in April 
1999 and August 1999 each show a GAF score of 65, which 
represents some mild symptoms, or difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful 
interpersonal relationships.  Neither a GAF score of 51 or 
65 demonstrates that PTSD is more than 50 percent 
disabling; it must be pointed out that these scores 
accompany findings that the veteran's PTSD was either 
moderate, or mild to moderate, in nature.  Likewise, while 
the report of the July 2001 VA examination indicates a GAF 
score of 50, which represents serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning, the Board notes that this score was rendered 
in conjunction with a finding that the veteran's 
impairment resulting from his PTSD was moderate.  The GAF 
score of 50, in and of itself, does not provide a 
sufficient basis for concluding that, as of July 2001, his 
PTSD was sufficiently severe as to warrant a rating 
greater than 50 percent. 

In brief, the preponderance of the evidence, for the 
period beginning on June 22, 1998, does not demonstrate 
that the veteran's PTSD was productive of more than 
occupational and social impairment with reduced 
reliability and productivity.  The veteran's claim, 
accordingly, fails.


ORDER

A rating greater than 50 percent for PTSD, from an 
original grant of service connection, is denied.


REMAND

In April 2002, the RO notified the veteran that his 
request to reopen a claim for service connection for a 
right hand shrapnel wound was denied.  In June 2002, a 
document entitled "Notice of Disagreement" (NOD), citing 
the RO's April 2002 decision, was submitted on the 
veteran's behalf.  

In circumstances in which an NOD has been received, but a 
Statement of the Case (SOC) has not been issued, the Court 
has held that the proper remedy is a remand by the Board 
so as to allow issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).  This case is accordingly REMANDED 
for the following:

The RO is to issue an SOC with regard 
to the veteran's claim that new and 
material evidence has been submitted to 
reopen a claim of entitlement to 
service connection for right hand 
shrapnel wound residuals.  The veteran 
is thereafter to be accorded the 
appropriate period of time within which 
to submit a Substantive Appeal.  
Following receipt of a Substantive 
Appeal, or expiration of the statutory 
period of time within which that 
document can be submitted, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed. 
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


